Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 28 June 1805
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                  
                     My dearest Ellen 
                     
                     Washington June 28. 05
                  
                  I recieved your letter (without date) with great pleasure, for it always gives me pleasure to hear from Edgehill. in return for your news from thence, I have none to give you from this place which would interest you, except that mrs Harrison Smith is well, dined with me the other day, & desired me to present her love in the first letter to you. she is now in the country at a neat little box they have a few miles from the city. you do not inform me whether you have all read all the books I have given you; because till that is done you know I am not to give any more.   I send you some pieces for your volume of poetry some of which have merit, and intend to catch you in bed in the morning of the 18th. of July; against which I know not how you are to guard yourself, but by not going to bed at all the over night. kiss your Mama for me, and tell her I write to her through you. Salute our dear Anne for me also, and all the little ones: and present my affections to your papa. tender salutations to yourself. to Virginia’s meditations no interruption will be welcome. salute her for me however the moment of respite she has from reveri[e].
                  
                     Th: Jefferson 
                     
                  
               